EXHIBIT 10.19

 

AMENDMENT NUMBER 4 TO
SECURITIES PURCHASE AGREEMENT

 

This Amendment Number 4 to Securities Purchase Agreement, dated March 8, 2010
(the “Amendment”), is by and between Image Entertainment, Inc., a Delaware
corporation (the “Company”), JH Partners, LLC, as the Investor Representative,
and the several Investors listed on Schedule 1 to the Securities Purchase
Agreement dated December 21, 2009, as amended December 24, 2009, December 30,
2009 and January 20, 2010 (the “Purchase Agreement”).

 

WHEREAS, the parties wish to amend certain provisions of the Purchase Agreement.

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.                                     Capitalized terms used herein without
definition have the meanings ascribed to them in the Purchase Agreement.

 

2.                                     The second WHEREAS clause of the Purchase
Agreement is hereby amended to read in its entirety as follows:

 

WHEREAS, in connection with such purchase and sale, the Company has agreed to
grant to the Investors the right, under certain circumstances, to purchase up to
an additional 7,400 shares of the Series B Preferred and 66,163.4 shares of the
Series C Preferred; and

 

3.                                     Section 2.3 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

2.3                Exercise of the Additional Purchase Right. The Additional
Purchase Right shall be divided into two tranches. The first tranche shall be
comprised of 3,700 shares of Series B Preferred and 33,081.7 shares of Series C
Preferred. The Investors may exercise the first tranche in whole or in part and
in one or more instances, until the maximum number of Additional Preferred
Shares included in the first tranche shall have been purchased, at any time
during the period commencing on the Initial Closing Date and ending at 5:00 p.m.
(PST) on the date that is 120 days after the Initial Closing Date (the “First
Tranche Additional Purchase Period”) by delivering a written notice to the
Company in accordance with Section 12.8 hereof (each such notice, a “First
Tranche Additional Purchase Notice”). The second tranche also shall be comprised
of 3,700 shares of Series B Preferred and 33,081.7 shares of Series C Preferred.
The Investors may exercise the second tranche in whole or in part and in one or
more instances, until the maximum number of Additional Preferred Shares included
in the second tranche shall have been purchased, at any time during the period
commencing on the Initial Closing Date and ending at 5:00 p.m. (PST) on the date
that is 360 days after the Initial Closing Date (the “Second Tranche Additional
Purchase Period”) by delivering a written notice to the Company in accordance
with Section 12.8 hereof

 

--------------------------------------------------------------------------------


 

(each such notice, a “Second Tranche Additional Purchase Notice”). For the sake
of clarity, the parties understand and agree that the Investors may exercise
both tranches during the first 120 days after the Initial Closing Date. Each
Additional Purchase Notice shall specify the number of Additional Preferred
Shares to be purchased and the anticipated Subsequent Closing Date.

 

4.                                     Section 2.6 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

2.6                                 Purchase and Sale of the Additional
Preferred Shares. If, following any exercise by the Investors of the Additional
Purchase Right, all of the conditions to the purchase, sale and issuance of the
Additional Preferred Shares set forth in Sections 8 and 9 of this Agreement
shall have been satisfied or waived in accordance herewith, then on the terms
and conditions set forth in this Agreement, on the applicable Subsequent Closing
Date, the Investors will purchase from the Company, and the Company will issue,
sell and deliver to the Investors, the number of Additional Preferred Shares
specified in the applicable Additional Purchase Notice for an aggregate purchase
price equal to the Additional Shares Purchase Price or, if less than all of the
Additional Preferred Shares are to be purchased, then at a purchase price equal
to $7,400,000 multiplied by a fraction, the numerator of which is the number of
Units to be purchased and the denominator of which is 7,400, to be paid in full
to the Company on the applicable Subsequent Closing Date.

 

5.                                     Section 4.13 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

4.13 Conversion Shares. To the extent permitted by the number of shares of
authorized common stock, the Conversion Shares issuable upon conversion of the
Series C Preferred Shares have been duly and validly reserved for issuance and,
upon issuance, will be duly and validly issued, fully paid and nonassessable and
will be free of any Liens or restrictions on transfer other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws.

 

6.                                     Section 4.14 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

4.14 Capitalization. The authorized capital stock of the Company consists of
100,000,000 shares of Common Stock and 25,000,000 shares of preferred stock, par
value $0.0001. All issued and outstanding shares have been duly authorized and
validly issued and are fully paid and nonassessable. The respective rights,
preferences, privileges, and restrictions of the Series B Preferred, Series C
Preferred and the Common Stock are as stated in the Certificate of Incorporation
(including the Series

 

--------------------------------------------------------------------------------


 

B Certificate of Designations and Series C Certificate of Designations). All
outstanding securities have been issued in compliance with state and federal
securities laws.

 

7.                                     Section 10.1 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

10.1                           Intentionally Omitted.

 

8.                                     Section 10.3 of the Purchase Agreement is
hereby amended to read in its entirety as follows:

 

10.3                           Intentionally Omitted.

 

On and after the date hereof, each reference in the Purchase Agreement to the
“Agreement” shall mean the Purchase Agreement as amended hereby.  Except as
specifically amended above, the Purchase Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 

IMAGE ENTERTAINMENT, INC.

 

JH PARTNERS, LLC, as the Investor Representative

 

 

 

 

 

 

/s/ JOHN P. AVAGLIANO

 

/s/ JOHN HANSEN

By:  John P. Avagliano, COO/CFO

 

Name: John Hansen

 

 

Title: President

 

--------------------------------------------------------------------------------